Citation Nr: 1416482	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file is under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and depression.  He contends that his acquired psychiatric disorder first manifested during active duty service. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to determine whether there is any relationship between any current diagnosed psychiatric disorder and his military service.  Although the Veteran's service treatment records are negative for any diagnoses of or treatment for a psychiatric disorder during service, the Veteran has stated that he sought medical treatment for psychiatric symptoms during service.  In September 2013, the Veteran submitted a medical opinion stating that, based upon a review of the Veteran's history, it was likely that he experienced symptoms of schizoaffective disorder beginning in his early 20's.  However, the opinion does not state that it is based upon a review of the Veteran's claims file, so it is unclear what "history" the physician references.  Moreover, the opinion does not specifically link the Veteran's schizoaffective disorder to his active duty service.  However, the September 2013 opinion satisfies the low threshold set forth in McLendon.  Id.  Accordingly, the Veteran should be provided with a VA examination to determine the etiology of his acquired psychiatric disorders.

Additionally, review of the claims file reflects that the Veteran's service personnel records have not been obtained.  As they may contain evidence relevant to his claim, the service personnel records must be obtained.  

Last, as the Veteran has reported in-service psychiatric treatment which is not documented in his available service treatment records, the RO should conduct another complete search for the Veteran's service treatment records to ensure that all available records have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, and obtain the Veteran's complete service treatment records and service personnel records.  

2.  The RO should then schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder, including the electronic file; the examination findings; as well as the service treatment records, service personnel records, and all post-service medical records, the examiner should render any relevant diagnoses pertaining to the claim for entitlement to service connection for an acquired psychiatric disorder.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disorder was incurred in or aggravated during his active duty service, and whether any current psychiatric disorder had its onset during active duty service.  In particular, the examiner should discuss the likelihood that the Veteran began experiencing symptoms of a currently diagnosed psychiatric disorder during his active duty service with consideration of his hearing testimony that he sought treatment for psychiatric symptoms during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), the claims file must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


